Case 1:17-cv-05845-MKB-VMS Document 192 Filed 10/03/19 Page 1 of 2 PagelD #: 7778

 

Record of Conference and Orders: Vera M, Scanlon, USMJ Date: 10/3/19
Case: State Farm v. 21° Century Pharmacy, et al. Status Conference (@ 9:30 AM

 

 

Civ.: 1:17-cv-05845-MKB-VMS
ECF Recording in 13A South: o Telephone Conference et an Conference

Counsel: pe separately docket entry or document for specific appearances,
ounsel for Plaintiff(s) o Pro Se Plaintiff(s) ounsel for Defendant(s) o Pro Se Defendant(s)

Conference Type:

   
 

  

Initial Conference o Status Conference o Settlement Conference 5 Motion Hearing ese Conference o
oJPTO Conference 6 Other

 

Further to the conference, discovery and other scheduling dates are as follows:
(If dates previously set by the Court are not reset, they remain as stated in the previous order.)

co Motions decided on the record f_ / G Q =) PY pai

 

 

a Rule 26(a) disclosures, incl. supplements

 

a Document requests to be served

 

do Interrogatories to be served

 

oc Amended pleadings, incl. joinder a To be served a To be filed

 

Oo Complaint o Answer og On consent © By motion o By PMC letter

 

Oo Joint status letter o Stip of dismissal to be filed

 

a Status conference Date: Time:

 

O In person © Telephone (718) 613-2300 To be organized by:

O Specific depositions to be held J

ct discovery closes FE? / Zo
c-xpert disclosures to be served # / 34 : / ae
eaifaal expert report(s) to be served <f | Bo /d2o
Rebuttal expert report(s) to be served 6 / 7 3a ye AO

 

 

 

 

akXpert discovery closes Z | 36 /20
AT discovery closes 7, wr
ef ag? BA ge

Aint letter confirming discovery is concluded

 

 

 

 

 

Summary judgment to be initiated &PMC letter 0 Briefing 7 / z of eC)
ff
gAbint pre-trial order to be filed G Letter for conference O Proposed JPTO y/ ze 224
7

O Proposed confidentiality order to be filed

 

o Consent to Magistrate Judge to be filed

 

o Settlement Conference Date: Time:

 

Page | of _
Case 1:17-cv-05845-MKB-VMS Document 192 Filed 10/03/19 Page 2 of 2 PagelD #: 7779

Vera M. Scanlon, USMJ
Conference Orders, Continued

Case: State Farm v.21" Century Pharmacy, et al. Civ.: 1:17-cv-05845-MKB-VMS
Date: 10/3/2019

Additional Orders:

The Count ph pesofluefee
aks Fendhs pati bs Sian

Op Ltt

 

 

 

 

Zé.

phd

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of ae
